UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6007


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GREGORY D. ANDERSON,

                    Defendant - Appellant.



                                      No. 21-6051


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GREGORY D. ANDERSON,

                    Defendant - Appellant.



Appeals from the United States District Court for the Western District of North Carolina,
at Charlotte. Max O. Cogburn, Jr., District Judge. (3:10-cr-00260-MOC-DSC-1; 3:17-cv-
00236-MOC)


Submitted: September 9, 2021                               Decided: September 14, 2021
Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory D. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Gregory D. Anderson appeals the district court’s orders construing his postjudgment

motion to withdraw his guilty plea and his motion seeking relief from the court’s prior

order denying his 28 U.S.C. § 2255 motion as unauthorized, successive 28 U.S.C. § 2255

motions and denying them on that basis. * Our review of the record confirms that the district

court properly construed Anderson’s motions as successive § 2255 motions over which it

lacked jurisdiction because he failed to obtain prefiling authorization from this court. See

28 U.S.C. §§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400. Accordingly, we deny

Anderson’s motions to remove restitution and to appoint counsel and affirm the district

court’s orders.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Anderson’s notices of appeal and informal briefs as an application

to file a second or successive § 2255 motion. Upon review, we conclude that Anderson’s

claims do not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny

authorization to file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED

       *
         A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a motion as an unauthorized, successive § 2255 motion.
United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015). Therefore, we deny Anderson’s
motion for a certificate of appealability as unnecessary.

                                             3